Citation Nr: 1755683	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-concussion/trauma headaches.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana.

The matter of an increased rating for post-concussion/trauma headaches arises from a June 2009 rating decision.  The Veteran appealed that decision and requested hearings before both a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ).  The Veteran and his spouse testified at a hearing before the DRO in November 2009.  A transcript of that hearing is associated with the claims file.  The Veteran was later scheduled for a hearing in front of a VLJ but did not appear, and the record does not reflect that good cause has been shown for the Veteran's non-appearance.  Consequently, the Board will proceed as if the Veteran's request for a hearing was withdrawn.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.704(d) (2017).

The Veteran's increased rating claim for his post-concussion/trauma headache disability was previously before the Board in December 2013.  At that time, the Board granted a 30 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017), but denied a rating in excess of 30 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In July 2014, the Veterans Court vacated and remanded the part of the 2013 decision that denied a rating in excess of 30 percent pursuant to a Joint Motion for Partial Remand (Joint Motion) because the Board had failed to provide an adequate statement of reasons for its conclusion that the Veteran's headache disability had not been productive of economic inadaptability.  Since the Veterans Court remand, this matter has been before the Board in December 2014, July 2015, and March 2017, and remanded for additional development of medical evidence each time.

The matter of entitlement to service connection for tinnitus arises from a June 2015 rating decision that has not previously been before the Board.  The Veteran did not request a hearing at the time that he appealed this decision.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's post-concussion/trauma headache condition has most nearly approximated prostrating attacks occurring on average once per month over the last several months, and does not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating in excess of 30 percent for post-concussion/trauma headaches have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8045-8100 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, appropriate notice was sent to the Veteran in April 2009, and additional notice was provided in August 2009, September 2015, and April 2017.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service VA treatment records during the relevant appeal period are associated with the claims file.  Additionally, where the Veteran has identified and authorized VA to obtain treatment records from sources outside VA, VA has either obtained those records and associated them with the claims file or made appropriate attempts to do so.

The Veteran was also provided with VA examinations or opinions in May 2009, November 2010, December 2010, February 2015, October 2015, May 2016, and June 2017.  In March 2017, the Board found that the addendum opinion produced in October 2015 was inadequate in that it was not supported by an adequate rationale.  See March 2017 Board Remand.  With that exception, the Board finds that the examinations and opinions listed are adequate for rating the Veteran's disabilities in that they are based on in person examinations and reviews of the record (as appropriate) and the reports of the examinations provide sufficient information regarding the severity of the Veteran's condition to permit the Board to reach a reasoned decision regarding the Veteran's level of disability including histories elicited from the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of these examinations.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for Post-Concussion/Trauma Headaches

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an increased rating claim, the Board must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's post-concussion/trauma headache condition has been rated under 38 C.F.R. § 4.124a, Diagnostic 8100 pursuant to the instructions preceding the table for the Evaluation of Cognitive Impairment and Subjective Symptoms because he has been diagnosed with migraines.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 ("evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache ...").

Migraines are rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Veteran's migraines have been assigned a 30 percent disability rating.  Under Diagnostic Code 8100, VA assigns a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A migraine condition characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is assigned a 50 percent disability rating, the highest schedular rating available for this condition.  Id.

The rating criteria do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the rating criteria do not define "productive of severe economic inadaptability."  However, this phrase encompasses both conditions that cause severe economic inadaptability as well as those that are merely capable of producing economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  "Severe economic inadaptability" does not require a showing of an inability to work.  Id. at 446.

Turning to the Veteran's claim, the first evidence comes from VA examinations conducted in May 2009 for his headache condition, traumatic brain injury (TBI) and an eye examination.  The examiner at the eye examination recorded that the Veteran's vision was generally good, but that the Veteran had intermittent blurry vision and headaches brought on by bright lights resulting in mild to moderate disability "at times."  At his headache and TBI examination the Veteran reported constant, progressive headaches, every day.  The Veteran reported a headache during the examination, but did not manifest symptoms like squinting, massaging his forehead, or wearing shaded glasses.  The Veteran stated his headaches appeared to be random and related to stress.  His pain was generally located behind the eyes and over the forehead and greater on the left side than the right.  The Veteran rated his pain generally as a 3 or 4 on a 10 scale and that during a flare-up his head pain was a 10 on a 10 scale and incapacitating.  The Veteran reported 2 to 3 incapacitating headaches per month and reported missing only 3 days of work a year during incapacitating headaches.  Incapacitating headaches that did not keep him from missing work generally lasted 2 to 4 hours.  The Veteran's headaches were associated with intermittent episodes of fuzzy or blurred vision, or lines in his vision.  The Veteran reported being hypersensitive to light. The examiner indicated that there was no clinical or diagnostic evidence to support the Veteran's subjective reports of headaches and that the Veteran's subjective symptoms did not interfere with work or activities of daily living.  A CT scan conducted in conjunction with this examination revealed a normal brain and the only finding was sinus disease of the left maxillary sinus.

At the May 2009 examination, the Veteran explained that his job was at a dorm manager at a job training facility for young men ages 15-25 and he was responsible for monitoring 60-70 of them and providing behavior management and counseling.

On his August 2009 notice of disagreement, the Veteran asserted that VA's analysis of his headache symptoms was incorrect.  He stated that his headaches did affect his work and that the time that he took off might prevent him from being eligible for promotions.

At the November 2009 DRO hearing, the Veteran testified that he had headaches almost every day, generally lasting 4 to 8 hours, but sometimes lasting as long as 4 straight days.  The Veteran testified that his headaches that lasted up to 4 days were quite severe and caused him to become nauseas.  His headaches were associated with visual distortions, sensitivity to light, and an irritable mood.  The Veteran indicated that he did not generally seek treatment for this condition because he would then be going to a medical facility nearly all the time.  He treated his condition by taking medications, mostly over-the-counter which he found as effective as his previous prescriptions.  Regarding his work, the Veteran indicated that he had worked at a job training program as a dorm supervisor since 2002 and had missed 3 hours of work in the week preceding the hearing.

At the November 2009 hearing the Veteran submitted a statement from his supervisor stating that he would come to work while in pain and not be able to function fully.  The Veteran also submitted a statement from his pastor that explained that the Veteran had headaches nearly daily and had been incapacitated some days.

A February 2010 VA treatment note documents that the Veteran had headaches that made him mildly nauseas daily and caused him to miss a few hours of work twice a month.  However, this treatment note also indicates that the Veteran's daily headaches did not seem to limit him.  Over the next several months, the Veteran was treated for his migraines using prophylactic treatment.

The Veteran submitted a written statement in June 2010 in which he stated that he believed the effects of his condition on his daily life, which he described as daily pain lasting 1-2 hours, warranted a higher disability rating.

At a November 2010 VA examination that evaluated the Veteran for a mental health disorder and TBI, the Veteran was noted to have headaches that tended to increase in frequency and severity under the impact of stress.  During the examination, the Veteran indicated that he had missed some days of work because of the headaches, but had managed to sustain his employment as a dorm manager.

The Veteran had another VA examination for his headaches in December 2010.  The Veteran again reported headaches nearly every day (6 days per week, lasting 2 to 8 hours each day).  He reported 1 to 3 headaches a month that were severe enough that he needed to take medication, and symptoms abated within 2 to 3 hours of taking medication.  His headache pain was behind the eyes or at the back of the neck, and the Veteran described it as an aching pain.  Most of his headaches were rated 4 on a 10 scale, but his more severe headaches that required medication were a 10 on a 10 scale.  He experienced nausea and blurred vision (or other visual distortions) even with mild headaches.  During more severe headaches he experienced nausea and vomiting and sensitivity to light and sound.  The Veteran underwent another CT scan that found nothing wrong with the Veteran's head and actually caused the VA examiner to render a final assessment, albeit a speculative one, that the Veteran's head pain was attributable to a cervical spine condition documented in those results.  With regard to his work, the Veteran indicated that his headaches limited his counseling time with his clients, prevented him from driving 1 to 3 times per month, and had caused him to miss 6 hours of work per month (which would equate to an average of 9 8 hour work days in a year).  The examiner also indicated that the Veteran was not limited by his headaches.

At a May 2011 VA treatment visit, the Veteran continued to report constant headaches.  The Veteran's chronic headaches continued to be a feature of his overall health mentioned at a VA treatment visit in August 2014.

At a February 2015 VA examination, the Veteran was noted to be diagnosed with post-concussion/trauma headaches and was currently experiencing headache pain at the time of the examination.  The least pain the Veteran reported experiencing in the last month was a 2 on a 10 scale and the most was a 9 on a 10 scale.  The Veteran had not been for any emergency room or acute visits recently for his headaches, and the examiner documented that the Veteran had driven himself 4 hours (one way) to attend the examination.  The Veteran reported constant head pain on both sides of the head and sensitivity to light and sound.  His headaches typically lasted less than a day and were prostrating approximately once per month.  The examiner documented that the Veteran worked full time and missed approximately 1 day each month of work due to his headaches.  The examiner documented that the Veteran occasionally changed his hours in order to account for his headache symptoms.

After this examination, the Veteran submitted statements from his pastor and a supervisor.  The Board sought an addendum opinion from the February 2015 VA examiner to account for this additional evidence.  See July 2015 Board remand.  This resulted in the October 2015 addendum opinion previously deemed inadequate by the Board.  See March 2017 Board remand.

The February 2015 statement from the Veteran's pastor explained that the pastor had known the Veteran to have daily headaches for 20 years that were "often incapacitating," and that the Veteran struggled with constant pain in order to function normally.

The February 2015 statement from the Veteran's supervisor indicated that the Veteran had requested sick leave due to headaches "numerous" times.  The supervisor explained that the Veteran would sometimes take off an entire shift and would sometimes come in an hour or two late.

VA treatment notes in August and September 2015 document the Veteran seeking treatment for his headaches.  The Veteran reported being bedridden at least twice per month where it was necessary for him to call into work, and he had a headache on at least one visit.  These treatment notes also document that the Veteran had been previously unable to tolerate prophylactic treatment for his headaches due to side effects.

The Veteran was referred to an outside provider for a neurological examination in May 2016.  The neurological examination documented that the Veteran's headache pain affected his attention and concentration.  However, it also provided further information on his work.  The Veteran had been with the same employer since 2002 and had recently been promoted to a supervisory position.  The examiner also documented that the Veteran was able to enjoy non-work activities such as camping and attended church.

In documents provided to VA in July 2016, the Veteran provided statements dated July 2016 and April 2015 in which he asserted that he had prostrating headaches more often than once per month, but did not precisely indicate how many prostrating headaches a month he experienced.  He noted that he was missing work more often.  He denied any effect on his cognitive functions from his condition except when he was in pain.

A September 2016 VA treatment note documents that the Veteran continued to have chronic headaches as an ongoing health concern that he treated with pain medication.  However, he did not have a headache at the time his visit.

The Veteran provided another written statement in April 2017 that recounted how he had originally suffered from headaches while in active service.  He stated that his headaches had been getting progressively worse over the last 20 years, and that his headaches were currently daily.  He reported that he took pain medication for his headaches 2-3 times per week when additional symptoms of nausea or vision problems accompanied his headaches.  When he got the more severe headaches that required medication, he also needed to avoid light and sound.

The Veteran underwent another VA examination in June 2017.  He reported daily headaches and that he had had to have someone drive him to the examination because he was currently experiencing headache pain.  The examiner had to provide reduced lighting during the examination.  Over-the-counter medications successfully treated the Veteran's headache pain, but he sometimes missed an hour or two of work while recovering from a headache.  When the Veteran's headaches came on at work, the Veteran's employer permitted him to lie down in a dark room as needed.  The Veteran's condition was manifested by constant head pain, described as pulsating or throbbing, beginning at the back of the head and moving to behind the eyes.  He experienced additional symptoms of nausea and sensitivity to light.  The examiner recorded that the Veteran reported his headaches lasted less than 1 day, but this was because his symptoms resolved with medication.  The examiner recorded that the Veteran reported prostrating attacks approximately once every month, and the examiner found no objective clinical evidence of significant impairment preventing gainful sedentary employment.

After reviewing the foregoing evidence, the Board finds that the evidence of record most closely approximates the criteria for a 30 percent disability rating rather than a 50 percent disability rating. See Pierce, 18 Vet. App. 440; 38 C.F.R. §§ 4.3, 4.7.  In reaching this conclusion the Board has compared the symptoms in the Veteran's treatment records; VA examination reports; and those reported by the Veteran in his statements to VA to the criteria for a 50 percent evaluation, keeping in mind that it is not necessary for the Veteran's symptoms to meet all of the criteria.  See Pierce, 18 Vet. App. 440, 38 C.F.R. § 4.21.  For reasons explained in greater detail below, the Board finds that the preponderance of the evidence of record weighs against a finding that the Veteran's migraines are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

While the Veteran reports constant head pain, the Veteran has consistently reported prostrating attacks that are significantly less frequent.  The Board notes that the Veteran is competent to report the frequency his headache symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  He has reported, at various times, between 1 and 3 prostrating attacks per month.  This would provide a frequency slightly more often than the 1 prostrating attack per month that is indicative of the 30 percent criteria.  However, the rating criteria do not make an award of 50 percent for prostrating attacks that are more frequent than the 30 percent criteria.  A 50 percent award is only appropriate where the prostrating attacks are very frequent and productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this regard, the Board finds that the evidence does not support a conclusion that the Veteran's prostrating attacks are productive of severe economic inadaptability.  Based on the Veteran's own written statements and his explanation of his symptoms to the VA examiners, the Veteran's prostrating attacks are short-lived.  They frequently resolve within a few hours, are treatable with over-the-counter medications, and infrequently require the Veteran to miss more than a few hours work at a time.  While the definition of "productive of severe economic inadaptability" is flexible and does not require a showing that the Veteran is unable to work, the evidence here is that the Veteran has adapted to working life with his disability quite successfully.  He has maintained stable employment with the same employer since 2002 and received at least one promotion during the appeal period.  Consequently, the Board finds that while the frequency of the Veteran's prostrating attacks may be more frequent than the 30 percent criteria, the Veteran's condition is nevertheless more closely approximated by the 30 percent rating due to the fact that they have not been productive of severe economic inadaptability or prevented him from working successfully.

In an October 2017 Informal Hearing Brief, the Veteran's representative recited the legal criteria for an extraschedular analysis.  However, the representative did not expressly claim that the Veteran was entitled to additional compensation for his post-concussion/trauma headache condition, nor did the representative identify what symptoms were alleged to be uncompensated by the Veteran's current awards.  Nevertheless, as explained below, the Board has considered the matter and determined that the Veteran's disability does not warrant referral for an extraschedular consideration.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service, for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As previously noted, the Veteran's representative has not identified any symptoms alleged to create such an exceptional disability picture that the available schedular evaluation for the Veteran's post-concussion/trauma headache condition is inadequate.  The Board notes that the Veteran's symptoms can broadly be summarized into two groups.  In the first group, the Veteran has identified in his statements head pain, nausea and vomiting, and sensitivity to light and sound, particularly when he is experiencing prostrating attacks for which he is compensated.  Though these symptoms are not enumerated in the rating criteria, they are the symptoms that result in the prostration (being rendered powerless, exhausted or helpless, as defined earlier) contemplated by the rating criteria.  Consequently, the Board finds that these symptoms are merely descriptions of aspects of the prostrating attacks described by the Veteran and contemplated by the rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 373 (finding that unremunerated functional effects of hearing loss were contemplated by the rating schedule).  Therefore, the Board finds that this group of symptoms do not create such an unusual disability picture that the schedular evaluations are rendered inadequate.  Thun, 22 Vet. App. at 115.

The Veteran's records also reveal a second group of symptoms: difficulty sleeping, difficulty concentrating, and irritability that are not as easily accounted for by the criteria of the migraine diagnostic code.  However, the Veteran has been service-connected for an acquired psychiatric disability secondary to his post-concussion/trauma headaches.  The symptoms in this second group are contemplated by the rating criteria for his acquired psychiatric condition.  See 38 C.F.R. § 4.130 (2017).  It would be inappropriate to consider these symptoms, for which the Veteran is compensated under another code, as grounds for an extraschedular evaluation for the Veteran's post-concussion/trauma headache disability.  38 C.F.R. § 4.14 (2017).

Finally, the Board also notes that the Veteran's symptoms also do not meet the second Thun criteria: factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Here, the Veteran's condition has not markedly interfered with his employment.  As discussed above, the Veteran has worked full time for the entirety of the appeal period for the same employer and received at least one promotion.  The Veteran has never been hospitalized and seeks treatment for his condition infrequently because it is easily treatable with over-the-counter remedies.  Therefore, the Board finds that a referral for an extraschedular consideration by the Director, Compensation Benefits is not appropriate in the Veteran's case because the evidence demonstrates neither an exceptional disability picture for which the Veteran is not compensated, nor the exceptional factors described in Thun.

For all the reasons set forth above, the Board finds that the evidence of record weighs against a finding that the Veteran's post-concussion/trauma headache condition meets the criteria for a disability rating in excess of 30 percent at any point during the appeal period.  In reaching this conclusion, the Board has considered the benefit of the doubt, but this doctrine does not apply where the evidence weighs against a Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for post-concussion migraines is denied.


REMAND

With respect to the claim of service connection for tinnitus, the Board finds that a remand is required before a final adjudication can be accomplished.  The Veteran has advanced two theories as to how his tinnitus is related to his service: noise exposure from engines and other machines in service and his in-service head injuries that have resulted in his headache disability.  See November 2016 VA Form-9, Substantive Appeal.  Likewise, the Veteran is documented to have tinnitus during the appeal period.  However, there is no adequate opinion of record discussing the relationship if any between the Veteran's tinnitus condition and his in-service noise exposure or head injuries.  The October 2015 VA examiner indicated that no opinion could be provided because the Veteran had not indicated that he had tinnitus at the time of the VA examination in February 2015, and the report by the Veteran's non-VA audiologist from December 2015 simply documents the Veteran's tinnitus condition and provides recommended treatments, without a discussion of the etiology of the Veteran's condition sufficient to guide the Board.  Consequently, the Board finds that this matter should be remanded for a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for an opinion from an appropriate examiner regarding the etiology of the Veteran's tinnitus condition.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred in or caused or aggravated (worsened to any extent) by the Veteran's service, to include his in-service noise exposure and head injuries.  If the examiner determines that this opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


